Citation Nr: 1546046	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for gout (of the left knee and feet).

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and depression.

5.  Entitlement to an initial rating higher than 10 percent for patellofemoral arthritis of the left knee, from August 28, 2009.

6.  Entitlement to an initial rating higher than 10 percent for slight patellar subluxation of the left knee, from March 13, 2012.

7.  Entitlement to an initial, compensable rating for right ear hearing loss, from August 28, 2009


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2010 and October 2012 rating decisions.

In the March 2010 rating decision, the RO denied service connection for left ear hearing loss, gout of the left knee and feet, and a stomach disorder, and granted service connection for right ear hearing loss and patellofemoral arthritis of the left knee, assigning initial 10 percent disability ratings, effective August 28, 2009. In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In the October 2012 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  In December 2012, the Veteran filed an NOD.  An SOC was issued in May 2014, and the Veteran filed a substantive appeal in July 2014.

In a November 2012 rating decision, the RO assigned a separate, initial 10 percent rating for slight patellar subluxation of the left knee, effective March 13, 2012.  Given the Veteran's appeal of the initial rating assigned for left knee patellofemoral arthritis, the instability rating is considered part of his appeal.

In March 2014, the Board remanded the claims on appeal for further action.

Notably, with regard to the Veteran's psychiatric claim, as reflected on the title page, the Board has now expanded the matter previously characterized as a claim for service connection for PTSD to encompass service connection for any psychiatric diagnoses of record,  to include PTSD, anxiety, and depression, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

For reasons expressed below, the matters on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,
11 Vet. App. 268, 271 (1998).

As noted above, in March 2014, the Board remanded the claims on appeal, in part, to schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  Specifically, it was noted that in his September 2010 substantive appeal (VA Form 9) pertaining to claims for service connection for left ear hearing loss, gout, and a stomach disorder, and higher ratings for his left knee disability and right ear hearing loss, the Veteran indicated that he did not want a hearing.  However, in the December 2012 VA Form 9 filed in connection with the psychiatric claim, and in a statement from his representative dated at that time, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  The claim(s) he wished to address at the hearing were not specified.  This hearing request was reiterated in a September 2015 Informal Hearing Presentation filed by the Veteran's representative.  However, no action has been taken regarding the Veteran's Board hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Given the above, further remand of these matters, for compliance with the prior directive with respect to the requested Board hearing, is required.  See Stegall, supra.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with the December 2012 and September 2015 requests.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence 



      (CONTINUED ON NEXT PAGE)



and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


